Citation Nr: 1755302	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-47 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of right ankle fracture with degenerative joint disease.

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected residuals of right ankle fracture with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to November 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record on appeal.

In November 2014, May 2016, and March 2017, the Board remanded the case for additional development, and it now returns for further appellate review.


FINDINGS OF FACT

1. The Veteran's lumbar spine disorder, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, was not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disability.

2. The Veteran's cervical spine disorder, diagnosed as degenerative joint disease of the cervical spine, was not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a cervical spine disorder, to include as secondary to service-connected disability, have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his lumbar spine disorder and cervical spine disorder were caused by (a) carrying heavy gear during service and/or (b) pain and an altered gait due to service-connected residuals of right ankle fracture with degenerative joint disease.  

The February 2012 VA examination report and multiple VA treatment records reflect diagnoses of degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and degenerative disc disease of the cervical spine.  As such, the Board finds the Veteran has established current disabilities for purposes of service connection.  Thus, the remaining question is whether these disabilities are related to the Veteran's military service or his service-connected right ankle disability.

With respect to service connection on a direct basis, the Veteran's service treatment records and post-service treatment records do not reflect complaints, treatment, or diagnoses referable to a lumbar or cervical spine disorder during active duty or for many years after the Veteran's separation from service.  In this respect, the September 2012 VA examiner found the Veteran's neck and back conditions clearly began after a motor vehicle accident in 1995, per the chiropractic records and the Veteran.  The examiner also stated that the motor vehicle accident was clearly the cause of the Veteran's neck and back conditions since it is considered a major mechanism of injury, which could cause degenerative joint disease of the neck and spine.  Furthermore, the July 2015 VA examiner opined that it was less likely than not that the Veteran's lumbar and spine and neck disorders were related to his military service, to include his in-service duties that required carrying heavy equipment.  The VA examiner noted the separation physical was silent for any evidence of a chronic neck or back condition related to events in service.  Further, the VA examiner based the opinion on the lack of evidence of a chronic back condition until February 1999.  The VA examiner also pointed to the multiple records showing the Veteran had previously attributed his neck and back conditions to residuals from an October 1995 motor vehicle accident.  

Pertinent to service connection on a presumptive basis, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, arthritis is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  However, the Board finds the Veteran's statements regarding his in-service and post-service injuries and symptoms have been inconsistent during the pendency of the appeal and, thus, he is not an accurate historian.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

First, a May 1999 VA treatment record indicates the Veteran reported a recent problem with his neck, while a May 2002 private treatment record shows the Veteran stated that his back and neck pain began after a motor vehicle accident in October 1995, which occurred 12 years after the Veteran's separation from service.  In addition, the first X-ray examination of record demonstrating diagnoses of degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and degenerative disc disease of the cervical spine is dated May 2008, approximately 25 years following the Veteran's separation from service.  Furthermore, the September 2012 VA examination report shows the Veteran stated that the onset of his neck pain, low back pain, and middle back pain was several days after a motor vehicle accident.  Moreover, at the August 2014 hearing, the Veteran himself testified that, although he had back and neck pain after carrying heavy gear during service, he had not experienced continuous pain following his separation from service. 

Consequently, the Board finds that neither a lumbar spine disorder nor a cervical spine disorder may be presumed to have been incurred in service as neither manifested to a compensable degree within one year of discharge from service.  Moreover, the Veteran's statements do not reflect continuous symptoms during and since active duty.  As a result, the Board finds the evidence does not support entitlement to service connection on a presumptive basis, to include based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra
 
Finally, with respect to service connection on a secondary basis, the Veteran initially claimed that his lumbar spine and cervical spine disorders were proximately due to and/or aggravated by his bilateral pes planus.  Alternatively, he now asserts that his service-connected residuals of right ankle fracture with degenerative joint disease caused and/or aggravated his current lumbar spine and cervical spine disorders.  In support of these theories, the Veteran cites to a July 2008 private provider's letter and an October 2014 private treatment note.  Specifically, the July 2008 letter reflects an opinion that the Veteran's bilateral pes planus was a contributing factor to his chronic back pain.  In addition, the private provider stated that the Veteran's right ankle fracture in May 1982 could also be a contributing factor.  Similarly, the October 2014 private provider stated there was a relationship between pes planovalgus and back and neck pain, which was supported by medical literature.  Further, the private provider found there was clearly some relationship between the two based on the fact that the Veteran's neck and back pain improved with orthotics and good supportive shoes.   

First, the Board denied entitlement to service connection for bilateral pes planus in a November 2014 decision.  As such, the opinions indicating a positive relationship between the current disorders on appeal and the Veteran's bilateral pes planus are irrelevant as the Veteran cannot establish service connection secondary to a nonservice-connected disability.  Second, the Board does not afford significant probative weight to the July 2008 positive opinion stating that the in-service injury to the right ankle, and therefore, the Veteran's service-connected disability, "could also be a contributing factor."  Here, the Board finds the use of the word "could" is too speculative in nature.  In this respect, the United States Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  In addition, the private provider failed to provide any rationale for the opinion, only stating that the service-connected disability could be a contributing factor.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As such, the Board finds the July 2008 positive opinion deserves little probative weight when evaluating the Veteran's claims on appeal.  

In this case, the Board affords greater probative value to the July 2016 VA examiner's opinion concerning secondary service connection as it reflects consideration of all relevant facts and include a detailed rationale for the conclusions reached.  See Id.; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The July 2016 VA examiner determined that the Veteran's lumbar spine and cervical spine disorders had their onset after service and were separate and distinct from the Veteran's service-connected right ankle fracture residuals.  The VA examiner based the negative opinion on an extensive review of the Veteran's records from VA medical centers, a private podiatrist, and private physical therapy.  Specifically, the VA examiner noted that post-military records showed the Veteran had additional injuries to his back and neck.  According to the VA examiner, those injuries required physical therapy treatment, which was unrelated to the Veteran's right ankle condition.  Additionally, the VA examiner noted the October 2014 podiatry record, which discussed the Veteran's inherited bilateral pes planus, did not include evidence to support an aggravation relationship between the Veteran's right ankle condition and his neck or back condition.  

Regarding the Veteran's more recent right ankle symptomatology, the July 2016 VA examiner noted that the Veteran had sustained a fracture to his left ankle after service, and although the record showed a history of use of an ankle brace, there was inconsistent evidence regarding which ankle required the brace.  In addition, the most recent medical records were silent for evidence that a brace was regularly being used for either ankle, and there was also a lack of evidence showing a chronic gait abnormality related to the right ankle condition.  In support, the Board notes a January 2013 VA examination report indicates the Veteran's right ankle symptoms involved less movement than normal, but did not consist of instability of station, disturbance of locomotion, or interference with sitting, standing, or weight-bearing.  

Rather, the evidence indicated the Veteran had experienced an intermittent gait abnormality related to a left great toe condition and left gluteal and hamstring conditions.  The VA examiner found it significant that neither of those conditions was related in any way to the Veteran's service-connected right ankle disability.  In light of this evidence, the VA examiner determined that there was insufficient evidence to show an aggravation relationship between the Veteran's service-connected right ankle fracture residuals and his current cervical and lumbar spine disorders.  Therefore, the VA examiner opined that the Veteran's cervical spine disorder and lumbar spine disorder were less likely than not aggravated beyond their normal progression by the Veteran's service-connected right ankle fracture residuals.

Although the Veteran claims that his lumbar spine disorder and cervical spine disorder are related to his in-service duties and/or his service-connected right ankle disability, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and degenerative joint disease of the cervical spine are not simple questions that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiologies of the Veteran's current lumbar spine disorder and cervical spine disorder do not lie within the range of common experience or common knowledge, but require special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of those disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, his statements regarding the etiology of his lumbar and cervical spine disorders are afforded no probative weight.

In summary, the Board finds the Veteran's current lumbar and cervical spine disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of his separation from active duty, and were not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorders is not warranted.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


